Atkinson, J.
1. Under the Civil Code, § 5858, par. 1, in an action of complaint for land, the opposite party to the grantee of a deed from a deceased person is not competent to testify in his own behalf to conversations and transactions with such deceased person affecting adversely the title conveyed by the deed. Hendrick v. Daniel, 119 Ga. 358 (46 S. E. 438). Accordingly, in an action of complaint for land, the defendant J. Gould Williamson, being the immediate grantee of A. G. Williamson since deceased (the alleged common grantor), J. F. Williamson, one of the plaintiffs, was incompetent to testify in his own behalf as to conversations and transactions with A. G. Williamson, since deceased, tending to show the execution and delivery of a prior deed by A. G. Williamson to a different person under whom the plaintiffs claim as sole heirs at law.
2. When the defendant in a civil case introduces no evidence, he is entitled *511to the opening and conclusion of the argument. Newsome v. Harrell, 146 Ga. 139 (2) (90 S. E. 855) ; Moore v. Carey, 116 Ga. 28 (5) (42 S. E. 258) ; Willett Seed Co. v. Kirkeby-Gundestrup Seed Co., 145 Ga. 559 (5) (89 S. E. 486). The ruling in Ramsey v. Ramsey. 174 Ga. 605 (5) (163 S. E. 193), applies “where both parties introduce evidence.” Simmons v. Brannen, 155 Ga. 494, 496 (117 S. E. 318), cited in the Ramsey case.
No. 8863.
February 21, 1933.
Lawson & Ware and Russell Ross, for plaintiffs.
J. H. Milner and Will Ed Smith, for defendant.
3. The verdict for the defendant was authorized by the evidence, and the judge did not err in overruling the plaintiffs’ motion for a new trial.

Judgment affirmed.


All the Justices concur.